Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1282 Page 1 of 12
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1283 Page 2 of 12
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1284 Page 3 of 12
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1285 Page 4 of 12
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1286 Page 5 of 12
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1287 Page 6 of 12




            EXHIBIT 1


                                EXHIBIT 1 - PAGE 5
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1288 Page 7 of 12




 From: Ridge, Christina
Sent: Thursday, April 21, 2016 9:32 AM
To: Amon, Robert <scott.amon @twcable.com >; Arroyo, Arturo <arturo.arrovo @twcable.com >; Burger, Jeny
<ieny.burger @twcable.com >; Diaz, Martin <martin.diaz @twcable.com >; Fletcher, Gary <gary.fletcher @twcable.com >;
 Fortanas, Todd <todd.fortanas @twcable.com >; Gomez2, Carlos <carlos.gomez2 @twcable.com >; Lowe, Tashenna
<tashenna.lowe @twcable.com >; Ortiz, Elisha <elisha.ortiz @twcable.com >; Ridge, Christina
<christina.ridge @ twcable.com>; Riporti, Joseph <joseph.riporti @twcable.com >; Starks, Anthony
<anthonv.starks @ twcable.com>; Tinsley, Brittannii <brittannii.tinslev @twcable.com>
Subject: FW: Important Policy Reminder
Importance: High

Greetings Team!

Below    is a   reminder from our manager Ron Collazo about taking breaks & lunches away from your desk and off of the
floor.

Additionally, no working off the clock! (Who would want to work and not get paid for that time anyways ?!) If you like to
load your tools before your scheduled shift you are allowed to manually clock in using Kronos up to 5 minutes before
                                -
your scheduled start of shift keep in mind that once your scheduled shift starts you should log in to Avaya and
immediately begin taking calls.

Not to worry if you don't show up early, we don't require it! Just make sure that you log in to Avaya at your scheduled
start of shift, launch AAD & immediately begin taking calls - You can load additional tools as you go.

Thanks!
Christina

From: Collazo, Ronald
Sent: Friday, April 01, 2016 8:45 AM
importance: High


Good Morning,



Please make sure your Agents/non- Exempt Employees are taking their lunch and
breaks AWAY from their desks and OFF of the floor. Also, please make sure your
Agents are NOT using time `off of the clock' prior to their shift loading tools.

Both constitute 'working off of the clock" and are considered labor law violations.
Our policies have been in place for over a decade and are intended to protect our
Employees and TWC from inadvertent labor violations and potential workers comp
injuries and lawsuits.

                                                              7

         CONFIDENTIAL                                                                               TWC000189

                                                   EXHIBIT 1 - PAGE 6
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1289 Page 8 of 12

 It's your duty as People Leaders to enforce these longstanding policies and
 encourage your Agents to enjoy their well- deserved downtime away from the call
 center floor. Please feel free to reach out to me and /or Human Resources with any
 related questions or concerns.



Thanks,

 Ron Collazo   I   Manager, Customer Care San Diego,
                                            I          CA
 0: 858.805.7193      E: Ronald.Collazo @twcable.com
                        I




 From: Ridge, Christina
Sent: Saturday, April 02, 2016 2:19 PM
To: Arroyo, Arturo <arturo.arroyo @twcable.com>; Bunche, Taurein <taurein.bunche @twcable.com>; Cummingsl, Kyle
<kvle.cummingsl @ twcable.com>; Guel, Sueann <sueann.guel @twcable.com >; Hueneberg, Jessica
< jessica.hueneberg @ twcable.com>; Hurd, Mahlia <mahlia.hurd @twcable.com > Joaquin, Christian
< christian.joaquin @twcable.com >; John, Breana <breana.iohn @twcable.com >; Lamberth, Myjalie
<myialie.lamberth @ twcable.com>; Luna, Lucia <lucia.luna @twcable.com >; May1, Michael
<michael.mavl @twcable.com >; Ridge, Christina <christina.ridge @ twcable.com> Schumaker, Nicole
<nicole.schumaker @ twcable.com>; Starks, Anthony <anthony.starks @twcable.com>
Subject: FW: Important Policy Reminder
Importance: High


Good Morning,



Please make sure your Agents are taking their lunch and breaks AWAY from their
desks and off of the floor.



Thanks,

Ron Collazo  Manager, Customer Care San Diego,
                                        I           CA
0: 858.805.7193 E: Ronald.Collazo @twcable.com
                    I




                                                            8

     CONFIDENTIAL                                                                           TWC000190

                                                EXHIBIT 1 - PAGE 7
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1290 Page 9 of 12




            EXHIBIT 2


                                EXHIBIT 2 - PAGE 8
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1291 Page 10 of 12




                                 EXHIBIT 2 - PAGE 9
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1292 Page 11 of 12




                                EXHIBIT 2 - PAGE 10
Case 3:17-cv-01513-DMS-AGS Document 60-6 Filed 07/26/19 PageID.1293 Page 12 of 12




                                EXHIBIT 2 - PAGE 11
